Title: To John Adams from John Brown, 19 February 1801
From: Brown, John
To: Adams, John



Sir.
Washington 19th. Feby. 1801

In the expectation that you will think it expedient to appoint a Judge for the sixth Circuit from among the Citizens of Kentucky I take the liberty to recommend to your notice Buckner Thruston Esqr., long a resident of that State as a Gentleman who in my opinion is well qualified to fill that Office. Mr Thruston is now of middle age, has had the advantage of a good education, & possesses an independant mind & a sound Judgement. He practiced the Law in that state with reputation & success, untill appointed a Judge of the District Courts, & General Court which Station he has filled for several years with ability impartiality, & integrity, to the intire approbation of all concerned. He stands distinguished for his political moderation belongs to no party, & I do believe that he or any of his Connections are in any manner interested in the Land Disputes of that Country which will probably constitute the chief business of the Court for that District. In short I do not think there is in the State of Kentucky among those who would accept the Appointment an other man qualified to fill this important office, with equal respectability, & advantage—
I have the honor to be / with very great respect / Sir / Yo Mo Obt. Sert
J. Brown